Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018046880, filed on 03/15/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
On page 25, “driving controller 140 or 160” is confusing, as 140 was previously identified as a behavior plan generator. If the desire was to reference the driving controller, this should be corrected to 140 AND 160, as defined on page 10 of the specification.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a recognizer and a driving controller in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore, the following interpretations will be made in accordance to the specification;
A recognizer will be interpreted to be part of the first controller, element 130, whose function is described on page 10 and shown in Fig 2.
A driving controller will be interpreted to mean the combination of the second controller element 160 and a behavior plan generator element 140, as described on page 10.
The first and second controllers are part of the automated driving control device element 100 as shown in fig 1, which comprises a CPU executing a program or similar, as detailed in pages 9-10 and page 26.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Russell (US20190122037A1).
Regarding claim 1, Russell discloses;
A vehicle control device (disclosed as an autonomous driving computing system, paragraph 0032) comprising: 
a recognizer configured to recognize a surrounding situation of a vehicle (disclosed as using sensor data input into processors to identify objects, paragraph 0059, Fig 14); and  
a driving controller configured to automatically control at least steering of the vehicle on the basis of the surrounding situation recognized by the recognizer (disclosed as computing devices, element 110, which controls the steering system, paragraph 0032), 
wherein the driving controller is configured to, when the recognizer has recognized a single pedestrian ahead in a travel direction of the vehicle, make a distance between the vehicle and the pedestrian equal to or greater than a first minimum interval and to, when the recognizer has recognized a plurality of pedestrians ahead in the travel direction of the vehicle, make the distance between the vehicle and a pedestrian closest to the vehicle equal to or greater than a second minimum interval which is greater than the first minimum interval (disclosed as modifying/selecting the threshold buffer distance based on the number of pedestrians detected, paragraph 0004, where the buffer distance is imposed to ensure the vehicle is far enough away from the pedestrians, paragraph 0057).  

Regarding claim 2, Russell discloses;
The vehicle control device according to claim 1 (see claim 1 rejection), wherein the driving controller is configured to, when the recognizer has recognized a plurality of pedestrians ahead in the travel direction of the vehicle (disclosed as receiving sensor data identifying objects in the environment, fig 14 step 1402), adjust the second minimum interval on the basis of respective amounts of movement of the plurality of recognized pedestrians in a width direction [interpreted as the ‘y’ direction defined in Fig 2] of a road (disclosed as determining the contour area based on the predicted motion of the pedestrians, see process in Fig 14, paragraph 0059).  

It has been determined that claims 5 and 6 do not introduce any further limitations apart from those previously addressed in claim 1 above. Therefore, claims 5 and 6 are rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US20190122037A1) as applied to claim 1 above, and further in view of Paris (US20180326982A1).
Regarding claim 3, Russell teaches;
The vehicle control device according to claim 1 (see claim 1 rejection). However, Russell does not explicitly teach; wherein the driving controller is configured to, when the recognizer has recognized a plurality of pedestrians ahead in the travel direction of the vehicle and a pedestrian present further from a center in a width direction of a road among the plurality of pedestrians has approached a pedestrian present closer to the center in the width direction of the road [the examiner is interpreting this to include detecting a group of pedestrians, detecting different speeds of different pedestrians, a and dealing with intersections with multiple, spread out pedestrians in the crossing], make the distance between the vehicle and a pedestrian closest to the vehicle equal to or greater than a third minimum interval which is greater than the second minimum interval.  
Paris teaches; pedestrian present further from a center in a width direction of a road among the plurality of pedestrians has approached a pedestrian present closer to the center in the width direction of the road (taught as determining the density of a group of pedestrians, and responding to the group once a certain threshold is met, paragraph 0070; pedestrians heading towards the center of the road would obviously be an indication of continuing to cross, and further cause the calculated centroid of the detected pedestrians in the street to move, paragraph 0069. As a result, the vehicle takes a conservative action and waits for the pedestrians to cross and essentially keep the distance from the pedestrians as far as legally possible at an intersection). 
One of ordinary skill in the art would incorporate the teachings of Paris into the system taught by Russell in order to further promote the safety of the autonomous vehicle. For example, paragraph 0050 of Russell, and depicted in Fig 4, details a situation where a pedestrian, off center from the road, is close to the end of the roadway [the scenario as claimed above, but the pedestrian is moving away from the center], and thus adjusts the predicted path and likelihood based on that motion. Motion that is predicted to approach the vehicle/path would increase the threshold area to avoid, as shown in Fig 9a-c, and thus increases the distance the vehicle is supposed to be from the detected pedestrian. As a result, one can more accurately and safely predict/navigate around the pedestrians. 

Regarding claim 4, Russell teaches;
The vehicle control device according to claim 3 (see claim 3 rejection), wherein the driving controller is configured to adjust the second minimum interval or the third minimum interval on the basis of respective attributes of the plurality of pedestrians recognized by the recognizer (taught as adjusting the predicted likelihoods of pedestrian motion based on aspects of the motion, such as orientation, speed and direction of motion, paragraph 0048, which is used to determine the contour/buffer area to avoid, paragraph 0059).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662